Citation Nr: 1641907	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran

REPRESENTATION

The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1982 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for TDIU.

In June 2016, the Veteran provided testimony before the undersigned Veterans Law Judge during a Central Office hearing.  A transcript of that proceeding is of record.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities have prevented her from obtaining and maintaining substantially gainful employment consistent with her educational and vocational experience.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claim for TDIU, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.1.  Factors to be considered, however, will include the Veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16.

Here, the Veteran's compensable service-connected disabilities are as follows: major depressive disorder, rated 70 percent; partial hysterectomy, rated 30 percent; cervical disc disease with spinal stenosis, rated 20 percent; recurrent strain of the left knee with degenerative changes, rated 10 percent; degenerative changes of the right knee, status post synovectomies, rated 10 percent; right foot disabilities, rated 10 percent; and painful surgical scar of the right foot, rated 10 percent.  The following disabilities are rated non-compensable: sinusitis, hemorrhoids, surgical scars of the right shoulder, right knee, right wrist, and right foot; rectal cutaneous hypopigmentation; and bilateral intermittent cervical radiculopathy of the upper extremities.  As the Veteran's major depressive disorder is 70 percent and her combined disability rating is 90 percent, she meets the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16 (a)

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran has an undergraduate degree in psychology and a master's degree.  Upon discharge from service, the Veteran briefly worked in network marketing.  However, she stopped working in 2008, the same year she was discharged.

The Board first observes that the Veteran's 70 percent disability rating for major depressive disorder, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  VA treatment notes demonstrate consistent symptoms of crying, irritability, depressed mood, social withdrawal, avoidance of crowds, loss of interest, insomnia, loss of energy, difficulty concentrating, fatigue, agitation, and guilt.  Further, the Veteran's physician's assistant rendered an opinion as to the Veteran's unemployability.  The clinician, who treated the Veteran several times, opined that the Veteran's medical conditions, particularly her depression, render her permanently and totally disabled.

On the other hand, the Veteran's record also reflects some impressions against a finding of unemployability due to TDIU.  The Veteran has had several VA examinations in relation to her mental and physical disabilities.  While the examiners agree that the Veteran's physical disabilities limit or prevent substantially gainful physical employment, the examiners opined that she was able to maintain sedentary employment.  

As noted in Moore, the Board must address the TDIU question in a practical manner.  Here, the record reflects that the Veteran possesses a master's degree and upon discharge from service, briefly worked in sedentary work.  However, the Veteran's medical records reflect symptoms such as social withdrawal, crying, irritability, loss of energy, lack of concentration, agitation, and guilt.  The undersigned had the opportunity to observe the Veteran during her testimony, and her presentation reflected that she would have great difficulty effectively communicating with the public.  Given the severity of the Veteran's depression and the frequency in reporting these symptoms, in the opinion of the Board, the Veteran does not practically possess the ability to obtain and maintain substantially gainful employment consistent with her educational and vocational background.  

After considering the evidence for and against the claim, the Board finds the evidence at least equipoise as to whether the Veteran's service-connected disabilities have rendered her unemployable.  As such, a reasonable doubt arises as to her employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  The claim, therefore, is granted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

TDIU is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


